Chalmers, J.,
delivered the opinion of the court.
For very many years we have had continuously on our statute book laws which declared that the creditors of deceased persons should within some short period after published notice to that effect have their claims exhibited and registered and that in default thereof all non-registered claims should be barred. The language of these statues has been to some extent varied both in phraseology and in the time fixed for the registration; but they have all been unmistakably statutes of limitation and have been so construed and enforced. Their rigor has been modified by judicial construction to the effect that actual knowledge upon the part of the administrator of the existence of the claim should be equivalent to registration, but this did not change their character as statutes of limitation, since without proof of such actual knowledge on the part of the administra*263tor the unregistered claim was totally barred from any participation in the statute. Section 2026 of the Code of 1880 is emphatic on this ; point. It declares that “ it shall be the duty of every administrator to pay all debts of the estate as speedily as possible out of the assets that may come into his hands, and in order that the true condition of the estate may speedily be known, it shall be the duty of every executor and administrator to publish in some newspaper printed in the county a notice requesting all persons having, claims against the estate of his testator or intestate to exhibit the same and have them registered by the clerk of the court, granting letters within one year, or they will be forever barred.”
Section 2028 is equally, and, indeed, more emphatic in declaring the same thing. It is as follows:
“ § 2028. All claims against the estate of a deceased person, whether due or not, shall be registered in the court in which the letters testamentary or of administration were granted, within one year after the first publication of notice to creditors to present their claims; otherwise the same shall be barred and no suit shall be maintained thereon in any court, even though the existence of such claim may have been well known to the executor or administrator; provided, that creditors who have failed to present their claims shall not be barred as to any surplus that remains after the other debts, registered and allowed, have been fully paid, if they present and prove their claims before distribution of the estate.”
It is claimed that by reason of the proviso to the section the holder of an unregistered claim can not only compel the payment of it out of any personalty in the hands of the administrator or of the heirs, but can compel the former to institute suit against the latter for the sale of the realty which has descended to them upon the death of the ancestor, “ if they present and prove their claims before distribution of the estate.” This construction of the proviso is inadmissible for several reasons. In the first place, it is inconsistent with the legal phraseology employed. The word distribution may, as was said in Payne v. Robinson, 58 Miss. 690, be applied to realty when the context shows that it was so intended, but no accurate lawyer? choosing his words with care, would speak of any portion of *264the lauds, which by law descend to the heirs or devisees of a decedent instantly with his death as constituting “a surplus for distribution.” Such language in a carefully drawn code seem ex vi. termini applicable to personalty only, unless the context plainly shows that they were intended to embrace realty also. There is no such context here.
Again, this construction makes the proviso practically repeal the enacting portion of the section, especially when taken in connection with § 2026. The last-named section being in pari materice, declares that unregistered demands “ shall be forever barred.” § 2028 substantially repeats this language and adds that “no suit shall be maintained thereon in any court, even though the existence of such claim may be well known to the executor or administrator.” Now to subject lands which have descended to the heirs to the payment of debts requires a suit against the latter, a suit as formal, elaborate, and frequently as troublesome as any suit known to our system of laws. If, therefore, the proviso justifies such a suit the section practically reads as follows, “unregistered claims are forever barred and no suit shall be maintained upon them in any court in the State, except that before distribution by the administrator any kind of suit that is necessary may be maintained to subject any property whatever belonging to the deceased at the time of his death to the payment of such claims.” Such a construction of the proviso makes it instead of a limitation upon, an actual repeal of, this and of all other similar sections in the Code. But under this theory when would this right of bringing a suit by the non-registering creditor terminate ? Only after distribution. But what sort of distribution — final or partial distribution ? Certainly a partial distribution would not cut it off, for in such event there might be abundant personalty in the hands of the heirs or of an administrator de bonis non, and surely the belated creditor, all other debts being paid, must have the right under the proviso to go against that. But if final distribution is meant in the sense that all debts have been paid, or all property, real and personal, been exhausted, then there could never be anything to reach, and the proviso is worthless. No estate is finally administered so long as there subsists a valid debt or any *265property that can be subjected to its payment, and this would make the right of the holder of an unregistered claim practically interminable.
It is a cardinal rule of construction that a proviso limits but must never be held to repeal the law to which it is attached.
Again, this, and all similar statutes in this State, are, and ever have been, statutes of limitation intended for the protection of the heirs of estates against the assertion of unregistered claims. The construction contended for converts them by the operation of the proviso into a rule for the settlement of priorities. The unregistered creditor occupies, so far as the heir’s estate is' concerned, just .as good ground as he who has promptly registered his demand. He can equally strip the heirs of the entire estate, and the only difference between the two classes of creditors is that the one is preferred to the other. It is extraordinary that such a revolution in our whole law of administration should be wrought by a proviso to the most severe and stringent law against unregistered claims that we have ever had.
Lastly, by § 2047 of Code of 1880, creditors of decedents are given the right to compel a sale of lands for the payment of their demands, a right never before enjoyed by them in this State; but this right is carefully confined to a creditor “who has procured his claim against the estate to be registered.”
It seems extraordinary that the right should have been thus limited if there already existed the right at any time before distribution to compel the administrator to sell land at the request of the holder of an unregistered claim. Observe the practical inconsistency of such a construction. • The holder of the unregistered claim cannot institute such a proceeding himself, though all other creditors may. He can, however, compel the administrator to do it at any time before distribution. This must mean final distribution, for if it means partial distribution, and there be abundant j>ersonalty on hand, he does not need to resort to the land. There can be no final distribution both of lands and personalty, so as to cut off creditors, until every subsisting debt has been paid, so that while the non-registering creditor can never proceed against the land *266himself, he may at any time have an administrator de bonis non appointed and compel him to bring a suit against the heirs to subject their land to his unregistered demand. This effectually defeats the object intended to be subserved by the wholé body of our administration system, to wit, the speedy settlement of estates and the early ascertaining of the respective rights of creditors and heirs.
Upon many considerations, therefore, it seems apparent that the whole object of the proviso is to permit the non-registering creditors to reach the.personalty in the hands or subject to the control of the administrator.

Reversed and dismissed..